Certified copies of the following papers have been transmitted to this court, namely, “ Minute Order [s] ” of the Superior Court of the ¡State of California for the *834County -of Los Angeles, one -dated October 15, 1968 and entered October 23, 1968 and one (marked “Corrected”) dated December 13, 1968 and entered February 7, 1969, which -papers -appear -to constitute a certified copy of a judgment of said Superior Court, convicting the above-named attorney, who was admitted to practice by this Appellate Division of the Supreme Court on April 23, 1951, of the crime of receiving stolen property in violation of section 496 of the Penal -Code of -California, under count VIII of a certain indictment, which count specified the property as two bearer bonds, one for $50,000 issued by the United States Treasury -and one for $5,000 issued by the -State of New York, and alleged that said attorney received, concealed and withheld said property with knowledge that the -same had been stolen. Said crime is a felony in California -and, if committed in the State of New York, would ba a felony. Accordingly, -by virtue of subdivision 4 of section 90 of the Judiciary Law, said Michael Joseph Marin-o has ceased to be -an attorney and counsellor at law or -competent to practice law -as such. On this court’s own motion, an order will be entered directing that his name be forthwith struck from the roll of attorneys 'and counsellors at law. [The Brooklyn Bar Association has conducted investigations and hearings upon complaints against said attorney by two of his clients.] Beldock, P. J., -Christ, Brennan, Rabin and Hopkins, JJ., concur.